      Case: 1:21-cv-00717 Document #: 3 Filed: 02/11/21 Page 1 of 1 PageID #:22




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



Elizabeth Suriano,                                   )
                                                     )
                              Plaintiff(s),          )
                                                     )       Judge Joan B. Gottschall
                      v.                             )
                                                     )       Case No. 21 cv 717
                                                     )
                                                     )
Nestle USA, Inc.,                                    )
                                                     )
                              Defendant(s).          )

                                              ORDER

An initial status report and, if appropriate, case management plan is due on or before
April 14, 2021. The parties are directed to consult Judge Gottschall’s website for specific
requirements for all written status reports and for the discovery plans.

In conformity with the Ninth Amended General Order 20-12 and due to the need for social
distancing during the COVID-19 pandemic, this court is ordering written status reports instead of
routine oral status hearings. This includes initial status hearings and scheduling conferences
under Fed. R. Civ. P. 16(b). See Judge Gottschall's website for the procedure for requesting a
hearing.

No Rule 26(f) discovery plan should be submitted until all defendants have been served. If all
defendants have not been served by the deadline for filing an initial status report, the report
should so state and propose a deadline for filing a discovery plan.

The parties are directed to discuss settlement and whether they consent to proceed before the
Magistrate Judge. They are further directed to meet and confer regarding a proposed discovery
plan. See Judge Gottschall's civil case management packet regarding pretrial case management
procedures at: http://www.ilnd.uscourts.gov.

                                              ENTER:

                                                          /s/
                                              JOAN B. GOTTSCHALL
                                              United States District Judge
DATED: February 11, 2021
